DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Andersen (US 2018/0008734) in view of Hayden (US 2021/0369881).
Regarding claim 1, Andersen (US 2018/0008734) teaches a control system for an aqueous ozone sanitizing device for sanitizing a first and a second object (Abstract), comprising: a power supply (Figs. 1b-2 control means 6 necessitates a power source); a controller powered by the power supply and configured for controlling a process of the sanitizing device (control means 6), including controlling a state of the sanitizing device dispensing aqueous ozone to a first application zone of the sanitizing device (Paragraphs [0126] and [0128]); a proximity sensor coupled to the controller and the controller and proximity sensor configured to detect the presence of a user within a preselected distance to the sanitizing device (Fig. 1b user recognition device 9, necessarily has some preselected operating distance in order to operate at close range); and a first object sensor coupled to the controller and configured to detect placement of the first object within the first application zone (sensor 4 Paragraph [0126]); and wherein the controller initiates the state of dispensing aqueous ozone to the first application zone only upon both the proximity sensor detecting the presence of a user within the preselected distance to the sanitizing device and the first object sensor detecting placement of the first object within the first application zone (recognition device 9 only allows authorized personnel to use the device wherein spray is initiated via the sensor 4 according to paragraphs [0126]).
However, should it be found that Andersen fails to teach the limitation of “detect the presence of a user within a preselected distance” with sufficient specificity: Hayden (US 2021/0369881), with an effective filing date of 6/2/2020, teaches a hand sanitization unit (Title) that comprises a proximity sensor 120 (Fig. 1) that activates the sanitation process only when a user’s hand is within a predetermined distance from said sensor (Paragraphs [0041]-[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a proximity sensor to detect a user within a preselected distance as taught by Hayden to arrive at the claimed invention. One would have been motivated to do so in order to only initiate disinfection when a user is within an appropriate operating range to arrive at an improved device.
	Regarding claim 6, Andersen further teaches an indicator coupled to the controller, providing the user an indication of the state of the process (Signal device 15, Paragraph [0143]).
Regarding claim 13, Andersen further teaches an 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a second discrete object sensor. One would have been motivated to do so as the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).
	Regarding claim 14, Andersen further teaches the object detectors detect a user’s left and right hand in the respective application zones (Paragraph [0144]).
	Regarding claim 16, Andersen further teaches the process further includes a state of process error, the process error state initiated by the controller upon detection of the first object displaced from the first application zone before a completion of the state of dispensing aqueous ozone to the first application zone (Paragraphs [0192]-[0195]).
	Regarding claim 17, Andersen further teaches the process further includes a state of process error, the process error state initiated by the controller upon detection of the first object displaced from the first application zone before a completion of the state of dispensing aqueous ozone to the first application zone (Paragraphs [0136], [0191], state the concentration and flow rates are controlled and the control means are able to detect a deviation from said parameters, necessitating the presence of sensor means).
	Regarding claim 18, Andersen teaches a control system for an aqueous ozone sanitizing device for sanitizing an object, comprising: a controller for controlling a process of the sanitizing device (Figs. 1-2 control means 6), including a plurality of process states; a proximity sensor coupled to the controller and configured to detect the presence of a user within a preselected distance to the sanitizing device (Fig. 1b user recognition device 9 necessarily has some preselected operating distance in order to operate at close range); an object sensor coupled to the controller and configured to detect placement of the object within an application zone of the sanitizing device (sensor 4 Paragraph [0126]); and a user interface coupled to the controller and including an indicator of the plurality of process states (Signal device 15, Paragraph [0143]); and wherein plurality of process states include at least: a state of dispensing aqueous ozone to the application zone initiated by the controller only upon both the proximity sensor detecting the presence of a user proximate to the system and the object sensor detecting placement of the object within the application zone (recognition device 9 only allows authorized personnel to use the device wherein spray is initiated via the sensor 4 according to paragraphs [0126]); a state of completion initiated by the controller upon maintaining the state of dispensing aqueous ozone to the object in the application zone for a preset length of time (Paragraph [0191]-[0195]); and a state of process error initiated by the controller upon not maintaining a state of dispensing aqueous ozone to the object in the application zone for the preset length of time (Paragraph [0191]-[0195]).
	However, should it be found that Andersen fails to teach the limitation of “detect the presence of a user within a preselected distance” with sufficient specificity: Hayden (US 2021/0369881), with an effective filing date of 6/2/2020, teaches a hand sanitization unit (Title) that comprises a proximity sensor 120 (Fig. 1) that activates the sanitation process only when a user’s hand is within a predetermined distance from said sensor (Paragraphs [0041]-[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a proximity sensor to detect a user within a preselected distance as taught by Hayden to arrive at the claimed invention. One would have been motivated to do so in order to only initiate disinfection when a user is within an appropriate operating range to arrive at an improved device.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Hayden (US 2021/0369881) in view of Winnings (US 5,695,091).
	Regarding claim 2, Andersen appears to be silent with regards to the sensor being a capacitive sensor.
	Winnings (US 5,695,091) teaches a sanitizing device wherein the sensor detecting the presence of a user is a capacitive sensor configured to detect a user within a preselected distance that is close enough for the user to position a first object in the application zone (Column 2 lines 52-55, Column 3 lines 14-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the recognition device 9 is or at least includes a capacitive sensor configured to detect a user within a preselected distance that is close enough for the user to position a first object in the application zone as taught by Winnings to arrive at the claimed invention. One would have been motivated to do so in order to implement the sensor according to known means in order to properly activate the device only when a user is present as desired. 
	Regarding claim 3, Winnings further teaches the proximity sensor is configured to detect a user within 18 inches (Column 2 lines 52-55)
	Regarding claim 4, Winnings further teaches the proximity sensor is configured to detect a user within 12-14 inches (Column 2 lines 52-55), overlapping with, or at least close to within, the claimed range of within 12 inches. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen in view of Winnings such that the sensor detects within 12 inches to arrive at the claimed invention. As, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and furthermore, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I) for more details.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Hayden (US 2021/0369881) in view of Winnings (US 5,695,091) as evidenced by Tillman (NPL 2021).
Regarding claim 5, Andersen appears to be silent with regards to a time-of-flight sensor.
Winnings further teaches IR sensors are suitable for detecting the position of a user or object (Column 2 lines 55-67), which as evidenced by Tillman (NPL 2021) is a type of time-of-flight sensor (“What is a time-of-flight camera?”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the first object sensor is a time-of-flight sensor as taught by Winnings to arrive at the claimed invention. One would have been motivated to do so in order to successfully implement the first object sensor according to a known sensor means to arrive at a successfully operating device.

Claim 7, 9-10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Hayden (US 2021/0369881) and further in view of Rodenbeck (US 2019/0001006).
Regarding claim 7, Andersen teaches light illuminations, each of the plurality of different colored light illuminations indicating at least one of a plurality of states of the process, the plurality of states of the process including at least a ready state, the state of dispensing aqueous ozone to a first application zone, a state of process error (Signal device 15, Paragraphs [0058], [0076], [0143]). Hayden further teaches a user interface 136 (Fig. 1) that indicates where a user is to place their hands to be within a preselected distance and that displays further information afterwards, reading on the limitation of a ready state (Paragraph [0045], [0047]). Andersen appears to be silent with regards to a plurality of different colored illuminations and a state of mitigating ozone off-gas.
Rodenbeck (US 2019/0001006) teaches a sanitizing device comprising a state of mitigating ozone off-gas as well as a plurality of different colored light illuminations (Fig. 3 Paragraphs [0040], [0053], [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a state of mitigating ozone off-gas and such that the indicators are a plurality of different colored light illuminations to indicate the operations as taught by Rodenbeck to arrive at the claimed invention. One would have been motivated to do to effectively communicate an operating state to a user and to minimize unintentional ozone gas exposure.
Regarding claim 9, Andersen in view of Rodenbeck further teaches the indicator is positioned with the sanitizing device to illuminate at least the first application zone with light (Paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the indicator illuminates the first application zone with light. One would have been motivated to do so to inform the user the device is operating according to known means.
Regarding claim 10, Rodenbeck further teaches a state of mitigating ozone off-gas that the controller activates beginning no later than an initiation of the state of dispensing aqueous ozone to the first application zone and continuing after the termination of the state of dispensing aqueous ozone to the first application zone (Paragraph [0078]).
Regarding claim 12, Rodenbeck further teaches the state of mitigating ozone off-gas is terminated by the controller after a preset time delay following the termination of the state of dispensing (Paragraph [0078]).
	Regarding claim 19, Andersen teaches A control system for an aqueous ozone sanitizing device for sanitizing a user's body parts, comprising: a controller for controlling a process of the sanitizing device, including a plurality of process states; a plurality of body part sensors coupled to the controller and configured to detect placement of the user's body parts within at least one application zone of the sanitizing device; and a user interface coupled to the controller and including an indicator of the plurality of process states; and wherein plurality of process states of the controller include at least: a ready state; a state of dispensing aqueous ozone to the at least one application zone initiated by the controller upon the plurality of body part sensors detecting placement of the user's body parts within the at least one application zone; a state of completion initiated by the controller upon maintaining the state of dispensing aqueous ozone to the user's body parts within the at least one application zone for at least a preset length of time; a state of process error initiated by the controller upon not maintaining a state of dispensing aqueous ozone to the user's body parts within the at least one application zone for the preset length of time (See the rejection of claims 7, 13, and 18 above, Andersen is directed towards sanitizing hands as claimed). Andersen appears to be silent with regards towards mitigating ozone off-gas.
	However, should it be found that Andersen fails to teach the limitation of “detect the presence of a user within a preselected distance” with sufficient specificity: Hayden (US 2021/0369881), with an effective filing date of 6/2/2020, teaches a hand sanitization unit (Title) that comprises a proximity sensor 120 (Fig. 1) that activates the sanitation process only when a user’s hand is within a predetermined distance from said sensor (Paragraphs [0041]-[0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a proximity sensor to detect a user within a preselected distance as taught by Hayden to arrive at the claimed invention. One would have been motivated to do so in order to only initiate disinfection when a user is within an appropriate operating range to arrive at an improved device.
Rodenbeck teaches a sanitizing device comprising a state of mitigating ozone off-gas as well as a plurality of different colored light illuminations (Fig. 3 Paragraphs [0040], [0053], [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a state of mitigating ozone off-gas and such that the indicators are a plurality of different colored light illuminations to indicate the operations as taught by Rodenbeck to arrive at the claimed invention. One would have been motivated to do to effectively communicate an operating state to a user and to minimize unintentional ozone gas exposure.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Gordon (US 2008/0199354).
Regarding claim 15, Andersen teaches the first and second object detectors are configured to detect the user’s placement of the left and right hands within respective zones, and that the device is configured to restrict a user’s hand to a particular orientation (Paragraph [0041]).
Gordon (US 2008/0199354) teaches a hand sterilizer that comprises a hand orientation sensor for detecting an orientation (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gordon such that there is an orientation sensor as taught by Gordon to arrive at the claimed invention. One would have been motivated to do so in order to guarantee a proper hand orientation for a superior hand sterilizing experience for the user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Hayden (US 2021/0369881) in view of Rodenbeck (US 2019/0001006) as applied to claims 9-10, 12, and 19 above and further in view of Gordon (US 2008/0199354).
Regarding claim 20, Andersen in view of Rodenbeck teaches all the limitations of claim 19, but appears to be silent with regards to the user interface indicating proper orientation of body parts.
Gordon further teaches indicators to show when the hands of a user to be sanitized in a sanitizer are in an optimal position (Paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the user interface indicates proper orientation of body parts as taught by Gordon to arrive at the claimed invention. One would have been motivated to do so to better sanitize the body parts as desired.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Applicant’s remarks directed towards claim 1 arguing that Andersen does not teach a proximity sensor that detects a user with in a preselected distance are not persuasive. All sensors of the type to detect a presence necessarily and inherently have some operating range which is known able to be determined. A personnel sensor would not be suitable for its intended use if it detected users at an arbitrary distance, because then the sensor would be overwhelmed with false positives. Furthermore, the newly cited Hayden reference remedies any alleged deficiencies of Andersen.
Applicant’s remarks directed towards claim 1, 18, and 19 arguing Andersen does not teach detecting within “an application zone” are not persuasive. The term “application zone” is broad and could be construed to encompass an area in front of the device proximate the device where ozone is dispensed, and a sensor operating with an inherent preselected operating range would detect a user within that zone. Further, the newly cited Hayden reference remedies any alleged deficiencies of Andersen.
Applicant’s arguments directed towards claim 17 are further not persuasive. Applicant argues Andersen does not teach a parameter sensor sensing a parameter correlating to a level of ozone, however in Paragraph [0136] Andersen specifically states the parameters (including an ozone concentration in PPM, correlating to a level of ozone as claimed, as well as other parameters) are stored in memory and controlled, thus necessitating or at least making obvious some sensing means. 
Applicant’s arguments directed towards claim 7 are not persuasive. The newly cited Hayden remedies any alleged deficiencies of the prior art.
Applicant’s arguments directed towards claim 13 are not persuasive for the reasons stated above related to claim 1.
Applicant’s arguments directed towards claim 15 are not persuasive for the reason stated above in relation to claim 1, 18 and 19. Further, the Gordon reference teaches that a sensor detects hand placement (Paragraph [0047]) and the orientation sensor detects a placement, of the user’s hands in the device, that being an application zone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799            

/SEAN E CONLEY/Primary Examiner, Art Unit 1799